1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services      KARTCHNER
                                                        UNITED STATES BANKRUPTCY COURT
                                                              DISTRICT OF ARIZONA


                In re:                                                                          §
                                                                                                §
                GOODEN, CHRISTOPHER LEE                                                         §           Case No. 4-18-BK-06610-BMW
                GOODEN, TAMARA THERESE                                                          §
                                                                                                §
                                                              Debtors                           §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                 06/07/2018 . The undersigned trustee was appointed on 06/07/2018 .

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $                 4,028.00

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                          0.00
                                                  disbursement
                                                  Administrative expenses                                                              0.00
                                                  Bank service fees                                                                   10.00
                                                  Other payments to creditors                                                          0.00
                                                  Non-estate funds paid to 3rd Parties                                                 0.00
                                                  Exemptions paid to the debtor                                                        0.00
                                                  Other payments to the debtor                                                     2,284.37
                                                                                            1
                                                  Leaving a balance on hand of                                   $                 1,733.63

                 The remaining funds are available for distribution.

          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)


              Case 4:18-bk-06610-BMW                           Doc 19          Filed 08/16/19               Entered 08/16/19 10:23:43                         Desc
                                                                                Page 1 of 10
             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 11/07/2018 and the
      deadline for filing governmental claims was 12/04/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 435.91 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 435.91 , for a total compensation of $ 435.91 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 82.40 , for total expenses of $ 82.40 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 07/26/2019                                     By:/s/Stanley J. Kartchner
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)


   Case 4:18-bk-06610-BMW                            Doc 19          Filed 08/16/19               Entered 08/16/19 10:23:43                            Desc
                                                                      Page 2 of 10
                                                                                                  FORM 1
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                            Page:       1
                                                                                               ASSET CASES                                                                                                             Exhibit A
Case No:             18-06610       BMW      Judge: BRENDA MOODY WHINERY                                                                        Trustee Name:                     Stanley J. Kartchner
Case Name:           GOODEN, CHRISTOPHER LEE                                                                                                   Date Filed (f) or Converted (c):   06/07/18 (f)
                     GOODEN, TAMARA THERESE                                                                                                    341(a) Meeting Date:               08/03/18
For Period Ending: 07/26/19                                                                                                                    Claims Bar Date:                   11/07/18



                                       1                                                    2                            3                          4                         5                                   6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                 Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by               Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. 2005 INFINITI QX56 (- KELLEY BLUE BOOK PRIVATE PAR                                       4,975.00                               0.00                                               0.00                     FA
 2. 2007 MITSUBISHI ECLIPSE (- KELLEY BLUE BOOK PRIVAT                                       3,823.00                               0.00                                               0.00                     FA
 3. MISCELLANEOUS HOUSEHOLD GOODS & FURNISHINGS                                                 385.00                              0.00                                               0.00                     FA
 4. MISCELLANEOUS SMALL CONSUMER ELECTRONICS                                                    900.00                              0.00                                               0.00                     FA
 5. COMPUTERS                                                                                   300.00                              0.00                                               0.00                     FA
 6. MISCELLANEOUS CLOTHING                                                                   1,000.00                               0.00                                               0.00                     FA
 7. WEDDING RINGS                                                                            1,000.00                               0.00                                               0.00                     FA
 8. 2 DOGS                                                                                      100.00                              0.00                                               0.00                     FA
 9. CASH ON HAND                                                                                  0.00                              0.00                                               0.00                     FA
 10. WELLS FARGO BANK                                                                           405.34                              0.00                                               0.00                     FA
 11. WALMART MONEYCARD                                                                            4.36                              0.00                                               0.00                     FA
 12. APPROXIMATELY 43.29% OF POTENTIAL 2018TAX REFUNDS,                                      1,521.00                          1,000.00                                            4,028.00                     FA
 13. ESURANCE (VEHICLE INSURANCE) BCBS (HEALTH INSURANC                                           0.00                              0.00                                               0.00                     FA

                                                                                                                                                                                                 Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                        $14,413.70                          $1,000.00                                           $4,028.00                            $0.00
                                                                                                                                                                                                 (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   A - 18 ref (may be offset) 2582+1446; READY AFTER PP


   Initial Projected Date of Final Report (TFR): 06/30/19           Current Projected Date of Final Report (TFR): 08/15/19




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 3)                                                                                                                                                                               Ver: 22.02
                                        Case 4:18-bk-06610-BMW                           Doc 19          Filed 08/16/19               Entered 08/16/19 10:23:43                     Desc
                                                                                                          Page 3 of 10
                                                                                               FORM 2                                                                                            Page:    1
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                            Exhibit B
  Case No:           18-06610 -BMW                                                                                          Trustee Name:                      Stanley J. Kartchner
  Case Name:         GOODEN, CHRISTOPHER LEE                                                                                Bank Name:                         BOK FINANCIAL
                     GOODEN, TAMARA THERESE                                                                                 Account Number / CD #:             *******3157 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******4700
  For Period Ending: 07/26/19                                                                                               Blanket Bond (per case limit):     $ 27,456,481.00
                                                                                                                            Separate Bond (if applicable):


           1              2                              3                                              4                                               5                        6                   7
    Transaction       Check or                                                                                                     Uniform                                                       Account / CD
       Date           Reference                Paid To / Received From                      Description Of Transaction            Tran. Code       Deposits ($)         Disbursements ($)         Balance ($)
                                                                                   BALANCE FORWARD                                                                                                            0.00
          06/01/19       12        UNITED STATES TREASURY                          INCOME TAX REFUND                                                         2,582.00                                    2,582.00
                                   UNITED STATES TREASURY                             Memo Amount:       297.63                   1124-000
                                                                                   ESTATE'S PORTION OF TAX REFUND
                                   CHRISTOPHER AND TAMARA GOODEN                     Memo Amount:       2,284.37                  1280-002
                                                                                   DEBTOR'S PORTION OF TAX REFUND
          06/07/19       12        STATE OF ARIZONA                                INCOME TAX REFUND                              1124-000                   1,446.00                                    4,028.00
          06/07/19     010001      CHRISTOPHER AND TAMARA GOODEN                   POSTPETITION PORTION TAX REFUNDS               8500-002                                           2,284.37            1,743.63
                                   43175 WEST ASKEW DRIVE
                                   MARICOPA, AZ 85138
          06/28/19                 BOK FINANCIAL                                   BANK SERVICE FEE                               2600-000                                             10.00             1,733.63
          07/18/19                 Trsf To Axos Bank                               FINAL TRANSFER                                 9999-000                                           1,733.63                 0.00

                                          Memo Allocation Receipts:            2,582.00                 COLUMN TOTALS                                        4,028.00                4,028.00                  0.00
                                      Memo Allocation Disbursements:               0.00                     Less: Bank Transfers/CD's                            0.00                1,733.63
                                                                                                        Subtotal                                             4,028.00                2,294.37
                                                Memo Allocation Net:           2,582.00                     Less: Payments to Debtors                                                2,284.37
                                                                                                        Net
                                                                                                                                                             4,028.00                   10.00




                                                                                                                            Page Subtotals                   4,028.00                 4,028.00
          UST Form 101-7-TFR (5/1/2011) (Page: 4)                                                                                                                                                        Ver: 22.02
LFORM24                               Case 4:18-bk-06610-BMW                   Doc 19     Filed 08/16/19           Entered 08/16/19 10:23:43                      Desc
                                                                                           Page 4 of 10
                                                                                                    FORM 2                                                                                                    Page:      2
                                                                            ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                       Exhibit B
  Case No:           18-06610 -BMW                                                                                               Trustee Name:                       Stanley J. Kartchner
  Case Name:         GOODEN, CHRISTOPHER LEE                                                                                     Bank Name:                          Axos Bank
                     GOODEN, TAMARA THERESE                                                                                      Account Number / CD #:              *******1199 Checking Account - Non Interest
  Taxpayer ID No:    *******4700
  For Period Ending: 07/26/19                                                                                                    Blanket Bond (per case limit):      $ 27,456,481.00
                                                                                                                                 Separate Bond (if applicable):


           1                2                               3                                                4                                                 5                          6                         7
    Transaction         Check or                                                                                                        Uniform                                                               Account / CD
       Date             Reference                 Paid To / Received From                        Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                                                                     BALANCE FORWARD                                                                                                                         0.00
          07/18/19                   Trsf In From BOK FINANCIAL                      INITIAL WIRE TRANSFER IN                          9999-000                    1,733.63                                             1,733.63

                                             Memo Allocation Receipts:               0.00                    COLUMN TOTALS                                         1,733.63                       0.00                   1,733.63
                                         Memo Allocation Disbursements:              0.00                        Less: Bank Transfers/CD's                         1,733.63                       0.00
                                                                                                             Subtotal                                                  0.00                       0.00
                                                   Memo Allocation Net:              0.00                        Less: Payments to Debtors                                                        0.00
                                                                                                             Net
                                                                                                                                                                       0.00                       0.00
                                                                                                                                                                                     NET                             ACCOUNT
                     Total Allocation Receipts:             2,582.00                                          TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
               Total Allocation Disbursements:                  0.00                        Checking Account (Non-Interest Earn - ********3157                    4,028.00                        10.00                        0.00
                                                                                                Checking Account - Non Interest - ********1199                          0.00                        0.00                 1,733.63
                     Total Memo Allocation Net:             2,582.00
                                                                                                                                                     ------------------------    ------------------------   ------------------------
                                                                                                                                                                  4,028.00                        10.00                  1,733.63
                                                                                                                                                     ==============             ==============              ==============
                                                                                                                                                      (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                                 Transfers)               To Debtors)                    On Hand




                                                                                                                                 Page Subtotals                    1,733.63                        0.00
          UST Form 101-7-TFR (5/1/2011) (Page: 5)                                                                                                                                                                       Ver: 22.02
LFORM24                                 Case 4:18-bk-06610-BMW                    Doc 19      Filed 08/16/19            Entered 08/16/19 10:23:43                        Desc
                                                                                               Page 5 of 10
                                                                      EXHIBIT A
 Page 1                                                                                                                            Date: July 26, 2019
                                                             ANALYSIS OF CLAIMS REGISTER

 Case Number:    18-06610                                          Claim Class Sequence
 Debtor Name:    GOODEN, CHRISTOPHER LEE


Code #            Creditor Name & Address        Claim Class      Notes                        Amount Allowed       Paid to Date      Claim Balance

000001        UNITED AUTO CREDIT                 Unsecured                                           $6,910.00             $0.00            $6,910.00
070           CORPORATION
7100-00       C/O SEIDBERG LAW OFFICES, PC
              PO BOX 7290
              PHOENIX AZ 85011

000002        SALT RIVER PROJECT                 Unsecured                                               $0.00             $0.00                 $0.00
070           PO BOX 52025
7100-00       PHOENIX AZ 85072-2025

000003        HLS OF NEVADA LLC                  Unsecured                                           $8,304.45             $0.00            $8,304.45
070           NEVADA WEST FINANCIAL
7100-00       PO BOX 94703
              LAS VEGAS, NV 89193

000004        RELIABLE CREDIT ASSOCIATION, Unsecured                                                     $0.00             $0.00                 $0.00
070           INC.
7100-00       PO BOX 39695
              PHOENIX, AZ 85069

000005        US COLLECTIONS WEST, INC.          Unsecured                                           $9,424.93             $0.00            $9,424.93
070           PO BOX 39695
7100-00       PHOENIX AZ 85069

000006        CAVALRY SPV I, LLC                 Unsecured                                            $593.09              $0.00              $593.09
070           PO BOX 27288
7100-00       TEMPE, AZ 85282

000007        SALT RIVER PROJECT                 Unsecured                                             $95.45              $0.00               $95.45
070           PO BOX 52025 - ISB 232
7100-00       PHOENIX AZ 85072

000008        UNITED STATES DEPARTMENT OF Unsecured                                                 $22,867.99             $0.00           $22,867.99
070           EDUCATION
7100-00       PO BOX 790321
              ST LOUIS, MO 63197-0321

000009        UNITED STATES DEPARTMENT OF Unsecured                                                 $11,281.13             $0.00           $11,281.13
070           EDUCATION
7100-00       PO BOX 790321
              ST LOUIS, MO 63197-0321

000010        VERIZON                            Unsecured                                            $137.21              $0.00              $137.21
070           BY AMERICAN INFOSOURCE AS
7100-00       AGENT
              PO BOX 248838
              OKLAHOMA CITY, OK 73124-8838

000011A       INTERNAL REVENUE SERVICE           Unsecured                                          $17,844.29             $0.00           $17,844.29
070           PO BOX 7317
7100-00       PHILADELPHIA PA 19101-7317

000011B       INTERNAL REVENUE SERVICE           Unsecured                                           $2,153.87             $0.00            $2,153.87
080           PO BOX 7317
7300-00       PHILADELPHIA PA 19101-7317




                                                                                          Entered 08/16/19Printed: 07/26/19 08:46 AM        Ver: 22.02
CREGISTRUSTForm 101-7-TFR (5/1/2011) (Page: 6)
          Case    4:18-bk-06610-BMW                Doc 19          Filed 08/16/19                          10:23:43          Desc
                                                                    Page 6 of 10
                                                                      EXHIBIT A
 Page 2                                                                                                                            Date: July 26, 2019
                                                             ANALYSIS OF CLAIMS REGISTER

 Case Number:    18-06610                                          Claim Class Sequence
 Debtor Name:    GOODEN, CHRISTOPHER LEE


Code #            Creditor Name & Address           Claim Class   Notes                        Amount Allowed       Paid to Date      Claim Balance



                Case Totals:                                                                        $79,612.41             $0.00           $79,612.41
 Code #: Trustee's Claim Number, Priority Code, Claim Type




                                                                                          Entered 08/16/19Printed: 07/26/19 08:46 AM        Ver: 22.02
CREGISTRUSTForm 101-7-TFR (5/1/2011) (Page: 7)
          Case    4:18-bk-06610-BMW                    Doc 19      Filed 08/16/19                          10:23:43          Desc
                                                                    Page 7 of 10
                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 4-18-BK-06610-BMW
     Case Name: GOODEN, CHRISTOPHER LEE
                 GOODEN, TAMARA THERESE
     Trustee Name: Stanley J. Kartchner
                         Balance on hand                                              $                  1,733.63

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: Stanley J. Kartchner             $           435.91 $                0.00 $          435.91
       Trustee Expenses: Stanley J. Kartchner         $               82.40 $             0.00 $             82.40
                 Total to be paid for chapter 7 administrative expenses               $                   518.31
                 Remaining Balance                                                    $                  1,215.32


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 8)
   Case 4:18-bk-06610-BMW                  Doc 19   Filed 08/16/19        Entered 08/16/19 10:23:43          Desc
                                                     Page 8 of 10
             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 77,458.54 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 1.6 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount        Interim Payments Proposed
     Claim No.            Claimant                     of Claim              to Date          Payment
                          UNITED AUTO CREDIT
     000001               CORPORATION        $                 6,910.00 $               0.00 $           108.42
     000003               HLS OF NEVADA LLC          $         8,304.45 $               0.00 $           130.30
                          US COLLECTIONS
     000005               WEST, INC.                 $         9,424.93 $               0.00 $           147.88
     000006               CAVALRY SPV I, LLC         $           593.09 $               0.00 $             9.30
     000007               SALT RIVER PROJECT         $             95.45 $              0.00 $             1.50
                          UNITED STATES
                          DEPARTMENT OF
     000008               EDUCATION                  $        22,867.99 $               0.00 $           358.80
                          UNITED STATES
                          DEPARTMENT OF
     000009               EDUCATION                  $        11,281.13 $               0.00 $           177.00
     000010               VERIZON                    $           137.21 $               0.00 $             2.15
                          INTERNAL REVENUE
     000011A              SERVICE                    $        17,844.29 $               0.00 $           279.97
                 Total to be paid to timely general unsecured creditors                $             1,215.32
                 Remaining Balance                                                     $                   0.00




UST Form 101-7-TFR (5/1/2011) (Page: 9)
   Case 4:18-bk-06610-BMW                 Doc 19    Filed 08/16/19        Entered 08/16/19 10:23:43       Desc
                                                     Page 9 of 10
             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 2,153.87 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:

                                                      Allowed Amount        Interim Payments Proposed
     Claim No.            Claimant                    of Claim              to Date          Payment
                          INTERNAL REVENUE
     000011B              SERVICE                    $         2,153.87 $              0.00 $               0.00
                 Total to be paid to subordinated unsecured creditors                 $                     0.00
                 Remaining Balance                                                    $                     0.00




UST Form 101-7-TFR (5/1/2011) (Page: 10)
   Case 4:18-bk-06610-BMW                  Doc 19   Filed 08/16/19 Entered 08/16/19 10:23:43               Desc
                                                    Page 10 of 10
